UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6742



DONALD D. PHAU,

                                                Petitioner - Appellant,

          versus


RONALD ANGELONE, Director; VIRGINIA DEPARTMENT
OF CORRECTIONS,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-97-929-3)


Submitted:   October 8, 1999                 Decided:   November 3, 1999


Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nina Jean Ginsberg, DIMURO, GINSBERG & LIEBERMAN, P.C., Alexandria,
Virginia, for Appellant. Michael Thomas Judge, OFFICE OF THE AT-
TORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald D. Phau seeks to appeal the district court’s judgment

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s memorandum and order and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the district court.    See Phau v. Angelone,

No. CA-97-929-3 (E.D. Va. May 5, 1999).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                 2